Title: From Thomas Jefferson to Benjamin Henry Latrobe, 18 August 1807
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                        
                            Dear Sir
                            
                            Monticello Aug. 18. 07.
                        
                        Yours of the 13th. came to hand only yesterday, having been delayed by the high waters consequent on the rain
                            of the 11th. & 12. I am quite willing that the earth for finishing the N.W. quarter of the ground at the President’s
                            house, should be taken from the cut marked B in your drawing, instead of the place from O to I as proposed by me, either
                            way kills two birds with one stone.
                        To remedy the leakage of the South wing of the Capitol, you propose to me 1 ‘either still to adopt the
                            lanthern & cover the whole roof with a continuous shingling,’ or 2 ‘to shingle between all the ranges of pannels, below
                            the lead (which is quite tight) leaving a strip of 3. or 4. inches on each side of the pannel lights to discharge their
                            water.’ of these alternatives, both supposed efficient to remedy the leaks, I prefer the latter, because it preserves the
                            plan of the building, by retaining the sky lights for the sake of which the dome was given to it, and secures a beauty to
                            which all who ever saw the Halle aux blés have borne testimony. I remember also you informed me that the frames round the
                            pannel lights were perfectly tight, so that no leakage was produced by them, but was confined to the intermediate space
                            between the ranges of pannel lights.
                        Upon your declaration that you cannot keep pace with the work of the Capitol without the aid of a clerk for
                            6. or 8. weeks, I approve of the temporary emploiment of one, that there may be no failure in the readiness of the
                            building. I salute you with esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    